Exhibit 10.1

[FAGEN

501 WEST HIGHWAY 212 P.O. BOX 159 GRANITE FALLS, MINNESOTA 56241

ENGINEERING LLC]

PHONE (320) 564-4573

 

FAX (320) 564-4861

 

June 27, 2006

Little Sioux Corn Processors
Attention: Mr. Steve Roe
4808 F Avenue
Marcus, IA 51035

Dear Steve,

Thank you for requesting a proposal from Fagen Engineering LLC to perform the
electrical design services for grains area expansion at Little Sioux Corn
Processors.

Our understanding is the project will consist of installing two new concrete
silos with integrated day bin, scalping floor, grinding day bin, four new
hammermills, and MCC room to be constructed west of the existing concrete corn
storage silos.  In addition, the existing corn silos will be modified to have a
flat bottom, a new DDG receiving filter will be added along with the existing
DDG building being expanded with an additional loadout pit and conveyors. 
McCromick drawing F1, Revision 1dated 5/17/05 forms the basis for the proposal.

Based on the information we have received, Fagen Engineering proposes to perform
the following scope of work for the complete electrical and control design:

·                  Coordinate electrical requirements with McCormick
Construction.

·                  Field verify existing conditions.

·                  Size and specify all electrical gear.

·                  Size all feeders.

·                  Create one-line diagrams.

·                  Design and develop grounding drawings.

·                  Design and develop underground drawings.

·                  Design and specify all lighting.

·                  Revise existing grains P&ID to include new equipment.

·                  Specify and furnish 26 speed switches, 4 speed transmitters,
12 level switches, 4 level transmitters, and 2 elevator leg monitoring system.

·                  Design and develop instrument loop drawings.

·                  Design and develop motor control elementary drawings.

·                  Furnish all electrical control panels containing the PLC
controls hardware, reversing contractors for the electric gates, and all
communication hardware (excluding cabling) to interface the new PLC control
system to the existing system.  The complete system shall consist of the
following:

CP-100 is located in the process server or MCC room.]

·                  CP-100 contains the following hardward:


--------------------------------------------------------------------------------




 

o                 1-media converter from CP-101 to DCS Ethernet.

o                 1-media converter power supply.

o                 Fiber patch cable from media converter to patch panel

o                 COM-100 a 12 port fiber patch panel.

CP-101 will be a centrally located PLC to operate the grains and DDG systems. 
Each FVR contractor shall have a light indicating position.  Panel gate
indicators are green = open and red = closed.  Diverter indicators are green = A
and green = B.  Spout indicators are green = up and green = down.  All I/O
modules shall have terminals associated such that field wiring does not land
directly on I/O modules.

o                 CP-101 contains the following hardware:

·                  1-17 slot rack with power supply

·                  1-L55 Allen Bradley Controllogix processor.

·                  1-ENBT Ethernet module.

·                  1-CNB Controlnet module.

·                  1-DHRIO Remote I/O module

·                  7-IA16I digital isolated input modules.

·                  4-OW16I digital output modules.

·                  1-IF16 analog input module.

·                  1-power supplies for Ethernet switch, media converters

·                  1-Controlnet extender coax/fiber to CP-105.

·                  1-Power supply for Controlnet extender.

·                  FVR IEC starters with overload protection as specified.  Each
has a light indicating position and a hand, off, auto switch located on door
front.

·                  1-Panelview Plus 1000 Ethernet communication.

·                  1-8 Port Ethernet switch.

·                  1-media converter to DCS, Ethernet.

·                  1-media converter to CP-104, Ethernet.

·                  Fiber patch cables from media converters to patch panel

·                  Patch cables from media converters to Ethernet switch.

·                  1-Warning strobe indicating DDG reclaim is operating to be
supplied separate of CP-101 and installed by others.

·                  COM-101 a 24 port fiber patch panel.

·                  1-Anybus communication module for leg monitoring system.

·                  2-speed transmitters as specified on bid list.

·                  1-leg monitor junction box CP-108.

·                  Leg monitors as specified are 1-power supply for the
compuwatt and Anybus modules.

·                  Enclosed in CP-108 within CP-101.

·                  1-1000 foot spool of cable for leg monitor system.

·                  Enclosure sized according to UL regulations.


--------------------------------------------------------------------------------




 

Hardware to be installed in the existing grains control panel

1-1747-ASB Remote I/O module

CP-104 will be a table top Allen Bradley panelview plus 1000 remote panel
located in the grains control room.

o                 CP-104 contains the following hardware:

·                  1-Allen Bradley panelview plus 1000.

·                  1-panelview power supply.

·                  1-media converter from CP-104 to CP-101 Ethernet

·                  ~16 ft fiber patch cord

·                  Enclosure sized according to UL regulations.

CP-105 will be a grains roof top located Allen Bradley Flexlogic remote panel to
operate the elevated grains system.  Gate indicators are green = open and red =
closed.  All I/O modules shall have terminals associated such that field wiring
does not land directly on I/O modules.

·                  CP-105 contains the following hardware:

·                  Flexlogix Controlnet communication card.

·                  1-Controlnet extender coax/fiber to CP-101.

·                  1-Power supply for Controlnet extender.

·                  1-Pre-terminated fiber cable to CP-101.

·                  1-Patch coax cable from Controlnet extender to Flexlogix
Controlnet port.

·                  Flexlogix power supply

·                  1-IE8 analog input module

·                  1-IA8I digital input modules

·                  1-OA8I digital output modules.

·                  FVR IEC starters with overload protection as specified.  Each
has a light. indicated position and a hand, off, auto switch located on door
front.

·                  1-Enclosure heater

·                  1-Enclosure fan

·                  1-Temperature sensor input ranged -30F to 150F

·                  Exterior weather cover for switches and indicators.

·                  Enclosure sized according to UL regulations.

·                  Develop software programming for the new PLC hardware and
existing hardware in support of the new equipment integrating safety features,
interlocks and operations of the new equipment with the existing equipment.

·                  Provide control narrative of control system.

·                  Provide System Operating Procedures (SOP’s)

·                  Provide Control Panel drawing.

·                  Update O & M manuals.

·                  Perform commissioning and testing of installed control
system.


--------------------------------------------------------------------------------




 

Start up:

·                  The proposal is based on two(2), five (5) day startup and
commissioning trips.  The first trip will startup the new grain handling
facilities, and the second trip will startup and re-integrate the reviewed
original grain handling system into the control system.  Each startup session
will require a minimum of one plant supplied electrician (of Contractor
Electrician) and one representative of the Mechanical Equipment Contractor to
assist with check out and start up.  Plant maintenance personnel should be
encouraged to help with startup.  Training will be scheduled after each
completed startup session for the new system and the revised existing system. 
The startup will be coordinated with Little Sioux Corn Processors.  An
additional $1000.00 per day plus expenses will be charged if the systems are not
properly wired prior to each startup and each startup lasts beyond their
allocated five day period.  The entire system may need to be shutdown to make
some of the changes.

Clarifications:

·                  Fagen Engineering will not be responsible for any permitting
required for the completion of this project.

·                  Fagen Engineering has assumed the conveyor slack chain
switches, conveyor plus switches, the gate position limit switches are being
supplied with the equipment.

·                  Proposal includes freight to Little Sioux Corn Processors in
Marcus, Iowa.

·                  Includes panel drawing.

·                  Does not include any Fiber optic cable termination.

·                  Does not include mounting of any instruments or control
panels.

·                  Does not include any installation or cable.

·                  The above prices do not include any equipment or drawings not
listed above.

·                  This quote is valid for 30 days unless stated otherwise.

·                  Down payment of 35% is required to begin project.

·                  Sales Tax is included in this proposal.

·                  Progress payments will be required on a monthly basis.

Fagen Engineering proposes to perform the above mentioned scope of work for a
fee of $258,895.00 plus reimbursable expenses per the attached reimbursable
schedule.

It was discussed that an option to be presented to replace the Watchdog elevator
leg monitoring systems on the three existing bucket elevators that will remain. 
The fee to supply the equipment and incorporate the three elevator leg
monitoring systems in the control system would be $3,459.00.

We also discussed an option to allow the control system to be connected to a
Little Sioux Corn Processor supplied DSL connection.  This connection would
allow parties with the secure passwords to access the control system via the
internet to trouble shoot, view alarms, make system updates, etc.  The proposed
hardware would consist of:


--------------------------------------------------------------------------------




 

CP-050 is located in a dedicated space provided by the client in the office
building.

·                  CP-050 contains the following hardware:

·                  1-media converter from CP-050 to CP-104 Ethernet.

·                  1-firewall module.

·                  1-media converter, firewall module power supply

·                  ~16 ft fiber patch cord

·                  Enclosure sized to UL regulations

Additional hardware to be installed in CP-104

·                  1-media converter from CP-104 to CP-050 Ethernet

·                  1-media converter power supply

·                  1-4 Port Ethernet switch

·                  ~16 ft fiber patch cord

The fee to provide the above hardware for the DSL connection is $2725.00.

It is our understanding that Little Sioux Corn Processors would like the
existing corn receiving, storage, and hammermill area to reamin in operation
until the new system is operational.  After the new system is commissioned, the
modifications for the existing corn receiving facility will commence.  However
as the design for the project proceeds, we may identify items that may require
shutdown of the grain handling system to perform tie-ins.  Once these items are
identified, we will work with Little Sioux to schedule these shutdowns to
minimize the downtime.

Please sign and date below each option identifying acceptance of the option.  I
have attached two copies, please return one executed copy.

Base Proposal: $258,895.00

 

/s/ Steve Roe

7-10-06

 

Mr. Steve Roe

Date

 

 

Leg Monitoring Option: $3,459.00

 

/s/ Steve Roe

7-10-06

 

Mr. Steve Roe

Date

 

 

DSL Option: $2725.00

 

/s/ Steve Roe

7-10-06

 

Mr. Steve Roe

Date

 

 


--------------------------------------------------------------------------------




 

Please contact me with any questions or comments.

Sincerely,

FAGEN ENGINEERING LLC

Tracey L. Olson, P.E.
Vice President

Cc:

 

Jeff Holcomb

 

 

J.R. Austgen

 

Enclosure

 


--------------------------------------------------------------------------------